DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on October 12, 2021, claims 1, 3-8, 10-15, 17-23 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system, and storage device of claims 1, 3-8, 10-15, 17-23 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, 3-8, 10-15, 17-23, the limitations directed to additional elements include: non-transitory memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs), wherein each set of assets and each URL are associated and correspond to one of a plurality of customer identifiers (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user collectingdata received for mathematical calcuation. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 


searching across webpage content corresponding to each of the plurality of URLs for one or more matches between the asset and the webpage content (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking/matching using mathematics. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 

calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two  or more URLs (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking/calculating a score using mathematics. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
for each set of assets, generating a combined score based on the false positive estimations calculated for each asset in the set, wherein the combined score comprises a confidence score that the associated URL belongs to the corresponding customer identifier (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user calculating an overall score by using the previously calculated estimations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation eg mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraph(s) 31-35 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph(s) 31-35 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mathematical Concepts” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visbal et al. (US Patent No. 9367872) in view of Vydiswaran et al. (US Pub. 20090125529).

With respect to claim 1, Visbal et al. teaches a system for performing an automatic false positive estimation for website matching comprising:

a non-transitory memory storing instructions (Column 29 Lines 1-19 discloses a memory); and

one or more hardware processors (Column 29 Lines 1-19 discloses a central processing unit (CPU)) coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:

aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs), wherein each set of assets and each URL are associated and correspond to one of a plurality of customer identifiers (Column 23 Lines 4-17 discloses cluster engine 120 would add the phone owner attribute as the links 303-3 and 304-4 between the additional customers and the phone number and Column 37 Lines 17-37 disclose a number of URLs in the cluster referenced by an analyzed malware data item, a percentage of traffic in the cluster categorized as likely malicious, and/or a highest organizationally hierarchical position of a person in the cluster associated with a malicious connection, among others);

for each asset:

searching across webpage content corresponding to each of the plurality of URLs for one or more matches between the asset and the webpage content (Column 10 Lines 28-44 discloses Seed and/or cluster generation strategies may specify particular searches and/or rule matches to perform on one or more sets of data items. Execution of a seed and/or cluster generation strategy may produce layers of related data items. Additionally, a seed/cluster generation strategy/rule may include multiple strategies, sub-strategies, rules, and/or sub-rules);

calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive); and
for each set of assets, generating a combined score based on the false positive estimations calculated for each asset in the set, wherein the combined score comprises a confidence score that the associated URL belongs to the corresponding customer identifier (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive).  Visbal et al. does not disclose a ratio.
However, Vydiswaran et al. teaches calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Paragraph 118 teaches the extent of the mismatch can be expressed as a ratio, percentage, etc. that reflects that fact that three nodes match and one node does not match).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Visbal et al. (data item clustering) with Vydiswaran et al. (extracting information) to include a ratio.  This would have facilitated recognizing false information impacting websites and customers.  See Vydiswaran et al.  Paragraph(s) 8-18.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positives.

The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 1.  Regarding claim 3, Visbal et al. teaches the system of claim 1, wherein, for each set of assets, an associated URL is determined to belong to one of the plurality of customers identifiers when the generated combined score exceeds a predetermined threshold (Column 39 Lines 56-67 and Column 40 Lines 1-17 disclose the cluster alert --score is determined based on and conveys both a determined importance/criticality (for example, a metascore comprising scores showing a high number of data items may indicate likely fraud) and a confidence level in the determined importance/criticality. For example: A high alert may be indicated when: an importance metascore is above a particular threshold (for example, greater than 60%, or some other percent or number), AND a confidence level is above a particular threshold (for example, greater than 70%, or some other percent or number). A medium alert may be indicated when: an importance metascore is below a particular threshold (for example, less than 60%, or some other percent or number), AND a confidence level is above a particular threshold (for example, greater than 70%, or some other percent or number), OR an importance metascore is above a particular threshold (for example, greater than 60%, or some other percent or number), AND a confidence level is below a particular threshold (for example, less than 30%, or some other percent or number). A low alert may be indicated when: either an importance metascore is below a particular threshold (for example, less than 60%, or some other percent or number), OR a confidence level is below a particular threshold (for example, less than 30%, or some other percent or number)).

The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 3.  Regarding claim 4, Vydiswaran et al. teaches the system of claim 3, wherein the operations further comprise crawling, in response to determining that a URL belongs to one of the plurality of customer identifiers, webpages corresponding to the URL to extract information associated with the one of the plurality of customer identifiers (Paragraph 16 discloses extract information from web pages, templates can be used to extract information from electronic documents having other than an HTML structure).


The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 5, Vydiswaran teaches the system of claim 1, wherein each set of the plurality of sets of assets comprises at least one of a name, a phone number, an address, or an email address (See Paragraph 168 discloses relevant attributes on a webpage using an annotation tool. For example, using the annotation tool, the user highlights a section of a web page and labels it with an annotation such as "title", "description", "text", "price", "postal code", "name", "rating", etc). 

The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 6, Visbal et al. teaches the system of claim 1, wherein the one or more matches are determined in a fuzzy manner (Column 49 Lines 1-4 discloses a fuzzy matching algorithm).


The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 7, Visbal et al. teaches the system of claim 6, wherein a Levenshtein distance is used to determine the one or more matches in the fuzzy manner (Column 49 Lines 1-4 discloses a fuzzy matching algorithm). 


With respect to claim 8, Visbal et al. teaches a method for performing an automatic false positive estimation for website matching comprising: 
aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs), wherein each set of assets and each URL are associated and correspond to one of a plurality of customer identifiers (Column 23 Lines 4-17 discloses cluster engine 120 would add the phone owner attribute as the links 303-3 and 304-4 between the additional customers and the phone number and Column 37 Lines 17-37 disclose a number of URLs in the cluster referenced by an analyzed malware data item, a percentage of traffic in the cluster categorized as likely malicious, and/or a highest organizationally hierarchical position of a person in the cluster associated with a malicious connection, among others);

for each asset:

searching across webpage content corresponding to each of the plurality of URLs for one or more matches between the asset and the webpage content (Column 10 Lines 28-44 discloses Seed and/or cluster generation strategies may specify particular searches and/or rule matches to perform on one or more sets of data items. Execution of a seed and/or cluster generation strategy may produce layers of related data items. Additionally, a seed/cluster generation strategy/rule may include multiple strategies, sub-strategies, rules, and/or sub-rules);

calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive); and
for each set of assets, generating a combined score based on the false positive estimations calculated for each asset in the set, wherein the combined score comprises a confidence score that the associated URL belongs to the corresponding customer identifier (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive).  Visbal et al. does not disclose a ratio.
However, Vydiswaran et al. teaches calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Paragraph 118 teaches the extent of the mismatch can be expressed as a ratio, percentage, etc. that reflects that fact that three nodes match and one node does not match).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Visbal et al. (data item clustering) with Vydiswaran et al. (extracting information) to include a ratio.  This would have facilitated recognizing false information impacting websites and customers.  See Vydiswaran et al.  Paragraph(s) 8-18.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positives.
With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Visbal et al. teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising: 
aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs), wherein each set of assets and each URL are associated and correspond to one of a plurality of customer identifiers (Column 23 Lines 4-17 discloses cluster engine 120 would add the phone owner attribute as the links 303-3 and 304-4 between the additional customers and the phone number and Column 37 Lines 17-37 disclose a number of URLs in the cluster referenced by an analyzed malware data item, a percentage of traffic in the cluster categorized as likely malicious, and/or a highest organizationally hierarchical position of a person in the cluster associated with a malicious connection, among others);

for each asset:

searching across webpage content corresponding to each of the plurality of URLs for one or more matches between the asset and the webpage content (Column 10 Lines 28-44 discloses Seed and/or cluster generation strategies may specify particular searches and/or rule matches to perform on one or more sets of data items. Execution of a seed and/or cluster generation strategy may produce layers of related data items. Additionally, a seed/cluster generation strategy/rule may include multiple strategies, sub-strategies, rules, and/or sub-rules);

calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive); and
for each set of assets, generating a combined score based on the false positive estimations calculated for each asset in the set, wherein the combined score comprises a confidence score that the associated URL belongs to the corresponding customer identifier (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive).  Visbal et al. does not disclose a ratio.
However, Vydiswaran et al. teaches calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs (Paragraph 118 teaches the extent of the mismatch can be expressed as a ratio, percentage, etc. that reflects that fact that three nodes match and one node does not match).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Visbal et al. (data item clustering) with Vydiswaran et al. (extracting information) to include a ratio.  This would have facilitated recognizing false information impacting websites and customers.  See Vydiswaran et al.  Paragraph(s) 8-18.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positives.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.


The Visbal et al. reference as modified by Vydiswaran et al. teaches all the limitations of claim 1.  Regarding claim 21, Vydiswaran et al. teaches the system of claim 1, wherein each false positive estimation is calculated as the ratio deducted from one (Column 40 Lines 25-35d disclose confidence level may be determined based on a false positive rate. The false positive rate may be based on, for example, historical information indicating how frequently other clusters having similar fraud indicators (for example, indicators used in the determination of the importance metascore) have been determined, after human analysis, to be critical or not consistent with the importance metascore. The false positive rate may also (or alternatively) be based on, for example, information provided from third-parties, such as blacklists that include a likelihood that any item on the blacklist is a false positive) .

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 21, because claim 22 is substantially equivalent to claim 21.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 21, because claim 23 is substantially equivalent to claim 21.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-9, 11-12, 14-18, 20-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1, 8, and 15, “calculating a false positive estimation based on a ratio of a number of times that the asset matched to webpage content of one URL to a number of times that the asset matched to webpage content of two or more URLs”.  Examiner has added Visbal et al. to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8498982 is directed to Noise reduction for content matching analysis results for protectable content Column 17 Lines 61-67 and Column 18 Lines 1-15 FIG. 9 graphically depicts a number of noise reduction techniques that may be implemented to eliminate noise and/or false positives (e.g., redundant potential matches or erroneously identified potential matches) from the potential matches (212). Stated differently, the noise reduction techniques may be employed to eliminate one or more of the potential matches. In one embodiment, applying the noise reduction techniques may also result in positively identifying one or more confirmed matches from among the potential matches. The deep discovery system 100 may implement many of the noise reduction protocols automatically, while the user may manually interact with the system 100 to implement others. Moreover, the noise reduction techniques may be applied in any appropriate order. For example, in one embodiment, one or more of the noise reduction techniques described below may be selected for sequential application. In another implementation, the techniques may be selected and applied iteratively as the noise reduction process (212) progresses. One or more of the noise reduction protocols may even be implemented as the comparison process (210) progresses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154